DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinecke (US – 4,575,157).
As per claim 1, Reinecke discloses Pneumatically Controlled Relay Valve Arrangement comprising:
a control valve (134, Fig: 3-4) for applying a spring-loaded brake pressure to spring-loaded parts (119, Fig: 3) of a rear-axle wheel brake (A relay valve of this type is 
wherein the control valve (134) includes a first control connection (205, Fig: 3-4) for activating the control valve with a service-brake control pressure which is dependent on a service-brake braking specification (the hand brake valve is actuated by the reduction of the pressure in the release chamber 120 of the spring loaded cylinder 119 which is connected to the connection 25, and the motor vehicle brake valve of the service brake is actuated, therefore, 25 is for service brake, Col: 9, Ln: 61-65, Fig: 3-4),
wherein the first control connection (205) is connectable to an adjustable first control chamber (219, Fig: 3-4),


As per claim 2, Reinecke discloses wherein the control mechanism comprises an adjustable second control chamber (219, Fig: 4) and an adjustable second control piston (220, Fig: 4), wherein the parking-brake control pressure can be is admitted into the second control chamber (219) via the second control input (217) and the second control piston is adjustable in a first direction or a second direction opposed to the first direction by action of the parking-brake control pressure on the second control piston (Reinecke discloses “The above mentioned overload protection function of the relay valve as described in FIG. 4 is possible due to the fact that the control connection 205, namely, connection 131 of FIG. 3, is connected with the hand brake valve 109, while the additional control connection 217, namely, connection 130 in FIG. 3, is connected with the motor vehicle brake valve 102, therefore pressure of inlet 217 is same as pressure of inlet 205, Col: 9, Ln: 49-55, Fig: 4).

As per claim 3, Reinecke discloses wherein the second control chamber (219) is bounded by a third wall (206, Fig: 4) arranged on the adjustable second control piston 

As per claim 4, Reinecke discloses wherein the first control chamber (24, Fig: 4) is operatively connected to a first control piston (22, Fig: 4), wherein the first control piston is operatively connected to the second control piston (220) such that the second control piston is carried along by an adjustment of the first control piston (Fig: 4).

As per claim 6, Reinecke discloses wherein the first control chamber (24, Fig: 4) is bounded by a first wall (Vertical cylindrical portion of body 210, Fig: 4) which is movable in relation to a valve housing (210, Fig: 4) and by a second wall (37) which is fixed to the valve housing (210), wherein the first control piston (22) is connected to the first wall (Fig: 4) in such that the first control piston (22) and the second control piston (220) which is operatively connected thereto are forced by an increase in pressure in the first control chamber in a first direction (Function of relay valve 134, Col: 9, Ln: 4 – Col: 10, Ln: 40, Fig: 3-4).

As per claim 9, Reinecke discloses wherein the first control chamber and the second control chamber interact with each other via the control pistons (22) in such a manner such that a spring-loaded brake pressure arises at the control output (25), said spring-loaded brake pressure being dependent on the parking-brake control pressure 

As per claim 11, Reinecke discloses  wherein an axially movable valve body (22) which is pretensioned by a compression spring (27, Fig: 4) defines the control mechanism, wherein, depending on the axial adjustment of the valve body (22), the control output (25) is connectable either via a pressure chamber (16) to a venting connection for reducing the spring-loaded brake pressure or to a supply connection for increasing the spring-loaded brake pressure, wherein the second control piston (15b) adjusts the valve body (22) axially as a function of the parking-brake control pressure, the service-brake control pressure, or a combination of the brake control pressure and the parking-brake control pressure (Function of double valve element 22, Col: 4, Ln: 46-63, Fig: 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinecke (US – 4,575,157).
As per claim 10, Reinecke discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein an area ratio between the first wall and the third wall is between 1:2 and 2:1.
Therefore, Reinecke discloses claimed invention except for an area ratio between the first wall and the third wall is between 1:2 and 2:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the area ratio between the first wall and the third wall is between 1:2 and 2:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art. MPEP 2144.05, III A showing That  the range is critical.

Allowable Subject Matter
Claims 5, 7-8, 12 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose wherein the first control piston (15a) and the second control piston (15b) are fixedly connected to one another (Claim 5), the second control piston and the first control piston which is operatively connected thereto are forced, in the second direction when there is an increase in pressure in the second control chamber (Claim 7), the first control connection is connected to the adjustable first control chamber via a connecting channel for guiding the service-brake control pressure into the first control chamber, or that the atmosphere is connected to the first control chamber for venting the first control chamber (Claim 12) and wherein the central module 
wherein the service-brake valve is configured to output a pneumatic service-brake control pressure as a function of the service-brake braking specification, wherein, in the event of redundancy, the front-axle pressure modulator is activatable via a redundancy connection with a front-axle service- brake control pressure,
wherein the brake system furthermore includes a parking-brake valve and the parking-brake valve outputs a parking-brake control pressure to a second control input of a control valve as a function of a parking-brake braking specification, wherein the control valve produces a spring-loaded brake pressure as a function of the parking-brake control pressure and outputs the spring-loaded brake pressure same via a control output to the spring- loaded parts of the rear-axle wheel brakes.
Claim 8 depends on claim 7 and claims 14-18 depend on claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Deike et al. (US – 4,493,510),
B: Schulz (US – 4,786,116), and
C: Koelzer (US – 5,709,246).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657